OPINION — AG — ** SCHOOL SUPERINTENDENT SALARY SCHEDULE ** THE SALARY OF A COUNTY SUPERINTENDENT IS COMPUTED BY ADDING TO THE APPROPRIATE COUNTY FUNDS A STATE SUPPLEMENT TOGETHER TOTALING THE STATE MINIMUM SALARY FOR A SCHOOL SUPERINTENDENT IN THE SCHOOL DISTRICT. THE STATE SUPPLEMENT SHOULD 'NOT' BE COMPUTED AS INCLUDING ONE TENTH OF THE ANNUAL INCREMENT FOR EACH OF THE TWO SUMMER MONTHS. (YEARLY, MONTHS, RATE OF SALARY) CITE: OPINION NO. 74-205, 19 O.S. 180.61 [19-180.61] 70 O.S. 18-114 [70-18-114] (RATE), 70 O.S. 4-103 [70-4-103] (JOE C. LOCKHART)